 


110 HR 6971 IH: Public Service Scholarship Act of 2008
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6971 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Mr. Ryan of Ohio (for himself, Mr. Israel, Mr. Weiner, Mr. Rodriguez, Ms. Shea-Porter, and Mrs. Boyda of Kansas) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To establish a Public Service Scholarship Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Service Scholarship Act of 2008. 
2.Establishment of Public Service Scholarship ProgramPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following new subpart: 
 
10Public Service Scholarship Program 
420Q.Scholarships for Public Service 
(a)Statement of purposeIt is the purpose of this subpart to establish a Public Service Scholarship Program to promote public service by exceptionally able students who show promise of continued excellence. 
(b)Scholarships authorized 
(1)Program AuthorityThe Secretary is authorized, in accordance with the provisions of this subpart, to make grants to States to enable the States to award scholarships to individuals who have demonstrated outstanding academic achievement, who show promise of continued academic achievement, and who enter into an agreement in accordance with subsection (e)(3). 
(2)Period of AwardScholarships under this section shall be awarded for a period of not less than 1 or more than 4 years during the first 4 years of study at any institution of higher education eligible to participate in any programs assisted under this title. The State educational agency administering the program in a State shall have discretion to determine the period of the award (within the limits specified in the preceding sentence). 
(3)Use at any Institution PermittedA student awarded a scholarship under this subpart may attend any institution of higher education. 
(4)Public Service ScholarsIndividuals awarded scholarships under this subpart shall be known as Public Service Scholars. 
(c)Allocation among States 
(1)Allocation FormulaFrom the sums appropriated pursuant to subsection (i) for any fiscal year, the Secretary shall allocate to each State that has an agreement under subsection (d) an amount equal to $10,000 multiplied by the number of scholarships determined by the Secretary to be available to such State in accordance with paragraph (2). 
(2)Number of Scholarships AvailableThe number of scholarships to be made available in a State for any fiscal year shall bear the same ratio to the number of scholarships made available to all States as the State's population ages 5 through 17 bears to the population ages 5 through 17 in all the States, except that not less than 10 scholarships shall be made available to any State. 
(3)Use of Census DataFor the purpose of this subsection, the population ages 5 through 17 in a State and in all the States shall be determined by the most recently available data, satisfactory to the Secretary, from the Bureau of the Census. 
(d)Agreements with StatesThe Secretary shall enter into an agreement with each State desiring to participate in the scholarship program authorized by this subpart. Each such agreement shall include provisions designed to assure that— 
(1)the State educational agency will administer the scholarship program authorized by this subpart in the State; 
(2)the State educational agency will comply with the eligibility and selection provisions of this subpart; 
(3)the State educational agency will conduct outreach activities to publicize the availability of scholarships under this subpart to all eligible students in the State, with particular emphasis on activities designed to assure that students from low-income and moderate-income families have access to the information on the opportunity for full participation in the scholarship program authorized by this subpart; and 
(4)the State educational agency will pay to each individual in the State who is awarded a scholarship for any academic year under this subpart $10,000 for such academic year. 
(e)Eligibility of scholars 
(1)High School Graduation or Equivalent and Admission to Institution RequiredEach student awarded a scholarship under this subpart shall— 
(A)be a graduate of a public or private secondary school (or a home school, whether treated as a home school or a private school under State law) or have the equivalent of a certificate of graduation as recognized by the State in which the student resides; and 
(B)have been admitted for enrollment at an institution of higher education. 
(2)Selection based on promise of academic achievementEach student awarded a scholarship under this subpart must demonstrate outstanding academic achievement and show promise of continued academic achievement. 
(3)Public service agreements 
(A)In generalTo be eligible to receive a scholarship under this subpart, a student shall enter into a written agreement with the Secretary that specifies that— 
(i)the student will seek to obtain employment, and will remain employed, as an employee of the Federal Government for a required period of service of not less than 5 years, unless the student fails to obtain or is involuntarily separated from that employment; 
(ii)if the student fails to obtain such employment, or is involuntarily separated from such employment on account of misconduct, or voluntarily separates from such employment, before the end of the period specified in the agreement, the student will repay the Secretary the sum of the amounts of any scholarships received by such student under this subpart;  
(iii)if the student is required to repay an amount to the Secretary under clause (ii) and fails to repay such amount, a sum equal to that amount shall be recoverable by the Federal Government from the student by such methods as are provided by law for the recovery of amounts owed to the Federal Government; and 
(iv)the Secretary may waive, in whole or in part, a right of recovery under this subsection if the individual is permanently and totally disabled at the time of the waiver request or the Secretary determines, on the basis of a demonstration submitted by or on behalf of the individual, that— 
(I)recovery would cause the individual a substantial economic or personal hardship; or 
(II)recovery would be otherwise contrary to the public interest;  
(B)Repayments 
(i)In generalAny amount repaid by, or recovered from, an individual under this paragraph shall be credited to the appropriation account from which the amount involved was originally paid as a scholarship. 
(ii)MergerAny amount credited under clause (i) shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations, if any, as the sums with which the amount was merged.  
(f)Selection of scholars 
(1)Establishment of CriteriaThe State educational agency is authorized to establish the criteria for the selection of scholars under this subpart. 
(2)Adoption of ProceduresThe State educational agency shall adopt selection procedures designed to ensure an equitable geographic distribution of awards within the State (and in the case of the Guam, the Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, or the Freely Associated States, not to exceed 10 individuals will be selected from such entities). 
(3)Consultation RequirementIn carrying out its responsibilities under paragraphs (1) and (2), the State educational agency shall consult with school administrators, school boards, teachers, counselors, and parents. 
(4)Timing of SelectionThe selection process shall be completed, and the awards made, prior to the end of each secondary school academic year. 
(g)Stipends and scholarship conditions 
(1)Amount of AwardEach student awarded a scholarship under this subpart shall receive a stipend of $10,000 for each academic year of study for which the scholarship is awarded, except that in no case shall— 
(A)the total amount of financial aid awarded to such student exceed such student's total cost-of-attendance for any such academic year; or 
(B)the total amount of financial aid awarded to such student under this subpart exceed a total of $40,000 for all such academic years. 
(2)Use of AwardThe State educational agency shall establish procedures to assure that a scholar awarded a scholarship under this subpart pursues a course of study at an institution of higher education. 
(h) Construction of needs provisionsExcept as provided in section 471, nothing in this subpart, or any other Act, shall be construed to permit the receipt of a scholarship under this subpart to be counted for any needs test in connection with the awarding of any grant or the making of any loan under this Act or any other provision of Federal law relating to educational assistance. 
(i)Authorization of AppropriationsThere are authorized to be appropriated to carry out this subpart for fiscal year 2009 and each of the 3 succeeding fiscal years such sums as may be necessary to award 10,000 Public Service Scholarships during each of the academic years that begin in such fiscal years.. 
 
